DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01 (o). Correction of the following is required: Please refer to the 35 U.S.C. 112(b) rejections below. Applicant’s claims are replete with errors and does not provide antecedent basis for most of the claim language. The particular language pointed out in the rejections is relevant to this objection.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the features discussed in the 35 U.S.C. 112(b) rejection below must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. The particulars are not discussed but it is noted that all the language presented in the 35 U.S.C. 112(b) rejection is relevant to this objection.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Interpretation
	Independent Claim 1 states “A toolpack for manufacturing containers, the toolpack having a plurality of modules each comprising ....” Additionally, the body of independent claims attempt to claim structural elements toolpack modules: See claim 1 which recites e.g. “a module ring; a dampening and attenuating structure within the module ring....” Based upon a review of the Examined Claims themselves in conjunction with evidence noted in this paragraph and additional claim language throughout claims 2-18, the Examiner concludes that claims 1 - 18 are product claims. Product Claims are claims that are directed towards either machines, manufactures, or compositions of matter per MPEP § 2103 I. C. paragraph 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claim 1 recites the limitation "the dampening structure" in Line 5. There is insufficient antecedent basis for this limitation in the claim.
	In claim 1, the phrase “a dampening and attenuating structure’’ is indefinite because-to one of ordinary skill in this art-the metes and bounds of the phrase cannot be reasonably determined.
	In claim 2, the phrase “integrated biasing and attenuation medium structure’’ is indefinite because-to one of ordinary skill in this art-the metes and bounds of the phrase cannot be reasonably determined.
	In claim 3, the phrase “a centering biasment structure with fully encompassing radial articulation and lateral force intensity attenuation intelligence" is indefinite because-to one of ordinary skill in this art-the metes and bounds of the phrase cannot be reasonably determined.
	In claim 4, the phrase “responsively adjustable force intensity attenuation and dampening energy biasing structure’’ is indefinite because-to one of ordinary skill in this art-the metes and bounds of the phrase cannot be reasonably determined.
	In claim 5, the phrase “axial and lateral dampening structure of geometric design flexibility and configuration" is indefinite because-to one of ordinary skill in this art-the metes and bounds of the phrase cannot be reasonably determined.
	In claim 14, the phrase “complete tool displacement tracking, coolant distribution arrangement directly correlated to exact die element locational variance resultant from various metal formation process obligations" is indefinite because-to one of ordinary skill in this art-the metes and bounds of the phrase cannot be reasonably determined.

	First, the Examiner has carefully reviewed the original specification and cannot locate a lexicographic definition with the required clarity, deliberateness, and precision. Second, although the Examiner recognizes that each word within the phrase may have a particular meaning, the arrangement of these words within the context of this phrase does not reasonably apprise one of ordinary skill in this art the overall meaning of the claimed phrase. Third, the Examiner has again reviewed MPEP §2141.03 including the original specification and claims.
	Therefore, based at least upon the three points noted above and using the required precepts of English grammar, it is the Examiner’s position for Claim 1 that the phrase “a dampening and attenuating structure’’ (as used in the context of these particular claim(s)) is neither lexicographically defined by Applicants nor known to those of ordinary skill in this art.
	Therefore based at least upon the three points noted above and using the required precepts of English grammar, it is the Examiner’s position for Claim 2 that the phrase “integrated biasing and attenuation medium structure’’ (as used in the context of these particular claim(s)) is neither lexicographically defined by Applicants nor known to those of ordinary skill in this art.
	Therefore based at least upon the three points noted above and using the required precepts of English grammar, it is the Examiner’s position for Claim 3 that the phrase “a centering biasment structure with fully encompassing radial articulation and lateral force intensity attenuation intelligence’’ (as used in the context of these particular claim(s)) is neither lexicographically defined by Applicants nor known to those of ordinary skill in this art.


	Therefore based at least upon the three points noted above and using the required precepts of English grammar, it is the Examiner’s position for Claim 5 that the phrase “axial and lateral dampening structure of geometric design flexibility and configuration" (as used in the context of these particular claim(s)) is neither lexicographically defined by Applicants nor known to those of ordinary skill in this art.
	Therefore based at least upon the three points noted above and using the required precepts of English grammar, it is the Examiner’s position for Claim 14 that the phrase “complete tool displacement tracking, coolant distribution arrangement directly correlated to exact die element locational variance resultant from various metal formation process obligations” (as used in the context of these particular claim(s)) is neither lexicographically defined by Applicants nor known to those of ordinary skill in this art.
	The following is relevant to each example above:
	However, if Applicants believe that the phrase is old and well known in the art, Applicants should (in their next appropriately filed response) expressly state on the record that the phrase is old and well known in the art and provide appropriate evidence in support thereof (e.g. a U.S. patent). Upon receiving (1) Applicants’ express statement that the phrase is old and well known in the art and (2) sufficient evidence in support thereof, the Examiner will withdraw this particular 35 U.S.C. §112, 2nd paragraph rejection.

	In regards to Claim 16, the phrases “close-coupling of metal forming operations with intelligent communication during an ironing process such that multiple tool(s) and/or positions or modules remain in direct communication of various formation operations’’ are relevant to the discussions above just as Claims 6 - 8. It is further noted that a structure cannot be determined by the claim language, specification (lexographic definition), and art specific terminology. It is unclear of the metes and bounds of the limitations and therefore they cannot be addressed just as the Claims discussed above. It is further noted that the claims are related to an intended use in a structure. Since the claim is indefinite it is held the structure of a controller would be capable of such a function.
	In regards to Claim 17, the phrases “the communication and control system is configured for intelligently programming and optimizing of tooling and related performance metrics of various configurations or manufacturing specific to container size and quality to optimize for various products and conditions that interactively manage the operational and process requirements of ideal can forming operations’’ are relevant to the discussions above just as Claims 6-8. It is further noted that a structure cannot be determined by the claim language, specification (lexographic definition), and art specific terminology. It is unclear of the metes and bounds of the limitations and therefore they cannot be addressed just as the Claims discussed 
	In regards to Claim 18, the phrases “the communication and control system is configured for external communication intelligence, attenuation, adjustment and biasment sensoring of the die carrier with distinct monitoring of tool positional energy, intensity and speed of dampening response mechanics’’ are relevant to the discussions above just as Claims 6-8. It is further noted that a structure cannot be determined by the claim language, specification (lexographic definition), and art specific terminology. It is unclear of the metes and bounds of the limitations and therefore they cannot be addressed just as the Claims discussed above. It is further noted that the claims are related to an intended use in a structure. Since the claim is indefinite it is held the structure of a controller would be capable of such a function.
	In regards to Claims 9 and 10, since the dampening and attenuating structure does not provide a particular structure, it is not possible to understand how or what actively or passively energizes the dampening and attenuating structure. Furthermore, although not limiting, the terms "passively" and "actively" are not even present in Applicant's disclosure.
	In regards to Claim 11, the dampening and attenuating structure does not provide a particular structure. Therefore a further structural element of particular sensors in conjunction with the dampening and attenuating structure still does not provide the structure of the dampening and attenuating structure and the structures are still held to be indefinite since no metes and bounds are present.
	In regards to Claim 12, since the dampening and attenuating structure does not provide a particular structure, it is not possible to understand how the dampening and attenuating structure is externally or internally adjustable by air, fluid, gaseous, gels, or electrical/magnetic excitation, 
	In regards to Claim 13, since the dampening and attenuating structure does not provide a particular structure, it is not possible to understand how the dampening and attenuating structure produces responsive articulation in both a radial axis and a lateral axis, resulting in intelligently improved centering and balancing of ironing force attenuation intensity and metal forming requirements.
	In regards to Claim 15, since the dampening and attenuating structure does not provide a particular structure, it is not possible to understand how a controller can adjust the dampening attenuation structure and coolant nozzle based on process and system feedback. Since the original structure is not clear it is not possible to determine how it can be adjusted and what and how feedback would be given so that it could be adjusted. Merely providing a controller with a toolpack does not remedy the adjustment capabilities because structures must be present to sense the particular conditions. Such structure is not set forth and is not clear to what kind of structure would be used. Therefore a combination or prior art cannot be presented for the further requirements of Claims 15-18.
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Applicant is required to review all of the claims 
For the purpose of examination over the prior art, the claims are best interpreted to apply art as noted in the 102 rejection below. Although all claims have not been further treated on the merits as it relates to art, the claims as presently presented are not deemed allowable and clarification/correction of the claims under 35 USC 112 rejection is required to facilitate a clear understanding of the scope of the claimed invention before examined over prior art. See MPEP 2173.06 II.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


As best understood under 35 U.S.C. 112 (b), at least claim(s) 1-5 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zauhar (U.S. 7,107,811).
	Regarding claim 1, Zauhar discloses a toolpack 10 (Column 4, Lines 9-10; Figure 1, Item 10) for manufacturing containers (Column 3, Lines 63 - 65), the toolpack having a plurality of individual modules 13, 15, 18 (Column 4, Lines 9 -20; Figure 1, Items 13, 15, 18) each comprising: a module ring (Figure 1; his is the outermost structure seen in elements 13, 15, 18); 
within the dampening structure (Column 4, Lines 22 - 26; Figure 1, Items 24, 25, 26, 59); and a coolant structure 27 - 31 integrated within the die carrier (Column 4, Lines 32 - 35; Figure 1, Item 27 is in the module 13, Item 29 is in module 15 and Item 31 starts in element 15 but goes into an opening that exists in module 18).
	Regarding claim 2, Zauhar further disclose that each of the individual modules further comprises an integrated biasing and attenuation medium structure 60 (Column 6, Lines 22 - 26 shows of spring 60 which best understanding of an integrated biasing and attenuation medium structure is a spring element due to biasing).
	Regarding claim 3, Zauhar further discloses that the dampening and attenuating structure is a centering biasment structure with fully encompassing radial articulation and lateral force intensity attenuation intelligence (Column 6, Lines 22 - 26 shows of spring 60 which best understanding of a centering biasment structure with radial articulation and lateral force intensity attenuation intelligence since the spring is biased in one direction and moves based on the forces during the operation of the device.).
	Regarding claim 4, Zauhar further discloses that the dampening and attenuating structure is a responsively adjustable force intensity attenuation and dampening energy biasing structure (Column 6, Lines 22 - 26 shows of spring 60 which best understanding of a structure that is responsively adjustable force intensity attenuation and dampening energy biasing structure since springs are always biased In one direction and the springs in this toolpack react to the forces applied during the forming process).
Regarding claim 5, Zauhar further discloses that the dampening and attenuating structure is an axial and lateral dampening structure of geometric design flexibility and configuration (Column 6, Lines 22 - 26 shows of spring 60 which best understanding of an as an axial and lateral dampening structure of geometric design flexibility and configuration since a spring is of a particular geometric design so that it can move in directions and compress and return to form).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        


/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725